Appeal, insofar as taken from that part of the Appellate Division order that dismissed the appeal taken to that Court from Supreme Court’s order entered March 18, 1997, dismissed without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed without costs, by the Court of Appeals, sua sponte, upon the ground that the remainder of the Appellate Division order does not finally determine the action/proceeding within the meaning of the Constitution.